DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PG Pub. 20120106178) in view of Lin (US PG Pub. 20060146296).
Regarding claims 1 and 6, Takahashi discloses a light-source device (light source 24 of fig. 25) comprising: 
an excitation light source (laser element 2 of fig. 25) configured to emit first color light (para. 0259; laser element 2 is a light emitting element functioning as an excitation light source for emitting excitation light); 
a wavelength conversion unit (light emitting section 4 of fig. 25) including a wavelength converting member configured to receive the first color light (para. 0274; light emitting section 4 emits fluorescence), convert at least some of the first color light into second color light having a wavelength different from a wavelength of the first color 
a light mixing element (rod lens 16 of fig. 25) including a rod integrator configured to mix at least one of the first color light and the second color light emitted from the wavelength conversion unit (illustrated in fig. 25; the rod lens 16 homogenizes light that is emitted from the light emitting section 4); and 
an optical element (concave mirror 9 of fig. 25) disposed on an optical path of the first color (excitation light from the lasers 2 of fig. 25) light and having a reflecting surface configured to reflect the first color light (para. 0267; concave mirror 9 is a reflecting mirror for (i) converging the laser beam emitted from the laser element 2 and (ii) leading the laser beam thus converged to the light emitting section 4), wherein a center of the first color light on the reflecting surface of the optical element intersects with only one of a first light flux of the first color light incident on the wavelength conversion unit (illustrated in fig. 25) and a second light flux (white light emitted from the light emitting section 4) of the first color light emitted from the wavelength conversion unit.
Takahashi fails to teach wherein an angle formed by a projection light incident on an incident aperture of the rod integrator and a predetermined axial line of the incident aperture of the rod integrator is smaller than 40o.
Lin discloses wherein an angle formed by a projection light incident on an incident aperture of the rod integrator and a predetermined axial line of the incident aperture of the rod integrator is smaller than 40o (para. 0008; light sources each generates an optical beam comprising converging optical rays such that optical beams each has an angular distribution range of [-P, +Q] degrees, where P and Q are preferably 30).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the angle at which light is incident into the rod integrator of Takahashi with the system of Lin to allow an angle of incidence of no greater than 30o into the homogenizer thereby, achieving a higher power level to display a brighter image (Lin; para. 0007).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PG Pub. 20120106178) and Lin (US PG Pub. 20060146296) as applied to claim 1 above, and further in view of Fujita et al. (US PG Pub. 20180024425).
Regarding claim 3, Takahashi as modified by Lin discloses an integrator rod (rod lens 16 of fig. 25). 
Takahashi as modified by Lin fails to explicitly teach wherein the incident aperture of the rod integrator has a shape including a longer side and a shorter side shorter than the longer side.
Fujita discloses wherein the incident aperture of the rod integrator has a shape including a longer side and a shorter side shorter than the longer side (illustrated in fig. 1B; and further disclosed in para. 0032; FIG. 1B, the sectional shape of the light tunnel 14 seen from the light incident port 15).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light pipe of Takahashi and Lin with the rectangular light 
Takahashi as modified by Lin and Fujita fails to teach wherein the predetermined axial line coincides with a direction of the shorter side of the incident aperture of the rod integrator; however, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to rotate the light pipe to match the orientation of the modulation device (which are often rectangular) in order to maximize the efficiency of the illumination system.

Claims 4, 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PG Pub. 20120106178) and Lin (US PG Pub. 20060146296) as applied to claim 1 above, and further in view of Yang et al. (US PG Pub. 20120206900).
Regarding claim 4, Takahashi as modified by Lin discloses a wavelength conversion unit (light emitting section 4 of fig. 25).
Takahashi as modified by Lin fails to teach wherein the wavelength conversion unit includes: a first region configured to reflect or diffusely reflect the first color light incident on the wavelength conversion unit; and a second region provided with the wavelength converting member and configured to convert the first color light reflected by the optical element to emit the second color light, and wherein the wavelength conversion unit is configured to sequentially switch and emit the first color light and the second color light to an incident plane side of the first color light when the first color light is incident on the wavelength conversion unit.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light emitting section of Takahashi and Lin with the rotating wavelength conversion device of Yang in order to provide a multicolored illumination system.

Regarding claim 5, Takahashi as modified by Lin discloses a wavelength conversion unit (light emitting section 4 of fig. 25).
Takahashi as modified by Lin fails to teach wherein the wavelength conversion unit provided with the wavelength converting member in a region on which the first color light incident on the wavelength conversion unit is incident, wherein the wavelength 
Yang discloses wherein the wavelength conversion unit provided with the wavelength converting member in a region (a location on the wheel 116 of fig. 1B which lies between 116B and 116G) on which the first color light (green) incident on the wavelength conversion unit is incident, wherein the wavelength converting member (116) is configured to convert some of the first color light (blue light) incident on the region into the second color light (green) and reflect some of the first color light reflected by the optical element, and wherein the wavelength converting member is configured to emit the first color light (blue) and the second color light (green) together to an incident plane side of the first color light when the first color light is incident on wavelength conversion unit.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the Takahashi and Lin with the region of Yang in order to create yellow light which further promotes a brighter image.

Regarding claim 14, Takahashi as modified by Lin discloses a light mixing element (rod lens 16 of fig. 25).
 Takahashi as modified by Lin fails to teach wherein the incident aperture of the rod integrator is smaller than an exit aperture of the rod integrator.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the rod lens of Takahashi and Lin with the tapered integration rod of Yang in order to expand the light source to the size of the modulator; thereby, reducing the effect of a dim image at the periphery.

Regarding claim 20, Takahashi as modified by Lin discloses a light source device (fig. 1).
Takahashi as modified by Lin fails to teach an image projection apparatus, comprising: an illumination optical system configured to guide light emitted from the light source device to an image display element; and a projection optical system configured to project an image formed by the image display element, with the light guided by the illumination optical system.
Yang discloses an image projection apparatus, comprising: an illumination optical system (reflective component 114 of fig. 1A) configured to guide light emitted from the light source device (112 and 116 of fig. 1A) to an image display element (light valve 120 of fig. 1A); and a projection optical system (projectors comprise a projection lens) 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light source device of Takahashi and Lin with the projector of Yang in order to have an efficient illumination system that is capable of projecting a bright image.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PG Pub. 20120106178) and Lin (US PG Pub. 20060146296) as applied to claim 1 above, and further in view of Kido et al. (US PG Pub. 20060126690).
Regarding claim 16, Takahashi as modified by Lin discloses wherein the excitation light source includes a plurality of laser diodes arrayed (illustrated in fig. 25).
Takahashi as modified by Lin fails to teach a projection area light emitted from each of the plurality of laser diodes is projected has an elliptical shape
Kido discloses a projection area light emitted from each of the plurality of laser diodes (stacked-array laser diode 10 has a plurality of active-layer stripes 1 of fig. 1) is projected has an elliptical shape (illustrated in fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the excitation light source of Takahashi and Lin with the elliptical shaped light source spots of Kido in order to achieve a high power density; thereby, creating brighter images.



Regarding claim 17, Takahashi as modified by Lin discloses a light source device (24 of fig. 25) with a plurality of laser light sources (2 of fig. 25).
Takahashi as modified by Lin fails to teach wherein the plurality of laser diodes are arranged on a same substrate.
Kido discloses wherein the plurality of laser diodes (laser diode 10 has a plurality of active-layer stripes 1 of fig. 3) are arranged on a same substrate (shown below in the examiners illustration of fig. 3).

    PNG
    media_image1.png
    373
    499
    media_image1.png
    Greyscale

.

Claims 1, 2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US PG Pub. 20170328540) in view of Lin (US PG Pub. 20060146296).
Regarding claim 1, Paul discloses a light-source device comprising: 
an excitation light source (excitation light source 2 of fig. 1) configured to emit first color light (para. 0033; excitation light 3 is also concomitantly used as blue color); 
a wavelength conversion unit (phosphor wheel 5 of fig. 1) including a wavelength converting member (wavelength conversion element 51 which is embodied as a yellow phosphor layer) configured to receive the first color light (illustrated in fig. 1), convert at least some of the first color light into second color light having a wavelength different from a wavelength of the first color light, and emit the second color light (yellow); 
a light mixing element (optical integrator 14 of fig. 1) including a rod integrator configured to mix at least one of the first color light and the second color light emitted from the wavelength conversion unit (5); and 
an optical element (dichroic mirror 4 of fig. 1) disposed on an optical path of the first color light (blue light) and having a reflecting surface configured to reflect the first color light (illustrated in fig. 1), 

Paul fails to teach wherein an angle formed by a projection light incident on an incident aperture of the rod integrator and a predetermined axial line of the incident aperture of the rod integrator is smaller than 40o.
Lin discloses wherein an angle formed by a projection light incident on an incident aperture of the rod integrator and a predetermined axial line of the incident aperture of the rod integrator is smaller than 40o (para. 0008; light sources each generates an optical beam comprising converging optical rays such that optical beams each has an angular distribution range of [-P, +Q] degrees, where P and Q are preferably 30).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the angle at which light is incident into the rod integrator of Paul with the system of Lin to allow an angle of incidence of no greater than 30o into the homogenizer thereby, achieving a higher power level to display a brighter image (Lin; para. 0007).

Regarding claim 2, Paul discloses further comprising: 
a light guide (collecting optical unit 18 of fig. 1) configured to guide the at least one of the second color light (yellow) emitted from the wavelength conversion unit (5) to the light mixing element (14); and 

wherein the center of the first color light on the reflecting surface of the optical element intersects with only the first light flux and does not intersect with the second light flux (illustrated in fig. 1).

Regarding claim 7, Paul discloses wherein the light mixing element (14) is disposed on a perpendicular line of another point (shown below on the examiners illustration of fig. 1 below) on an exit plane of the wavelength conversion unit, and wherein said another point is a center of a projection image of the first color light projected on the wavelength conversion unit (shown below on the examiners illustration of fig. 1 below).

    PNG
    media_image2.png
    426
    465
    media_image2.png
    Greyscale

.

Allowable Subject Matter
Claims 8, 10-13, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 8 that was found to be allowable is wherein further comprising a condensing element disposed on an optical path between the optical element and the wavelength conversion unit and configured to condense the first color light reflected by the optical element and substantially collimate the second color light emitted from the wavelength conversion unit, wherein a center of a projection image of the first color light projected on the wavelength conversion unit is different in position from a point of intersection, the point of intersection is a point at which a straight line intersects with an incident plane of the first color light that is condensed by the condensing element and incident on the wavelength conversion unit, the straight line is a line connecting the center of the first color light on the reflecting surface of the optical element and a center of a projection image on an incident plane of the condensing 

The subject matter of claim 10 that was found to be allowable is wherein further comprising a condensing element disposed on an optical path between the optical element and the wavelength conversion unit and configured to condense the first color light reflected by the optical element and collimate the second color light emitted from the wavelength conversion unit, wherein a plane including a first straight line and a second straight line is substantially parallel with the predetermined axial line of the incident aperture of the rod integrator, the first straight line is a line connecting the center of the first color light on the reflecting surface of the optical element and a center of a projection image on an incident plane of the condensing element onto which the first color light incident on the condensing element after being reflected by the reflecting surface is projected, and the second straight line is a line connecting a center of a projection image of the first color light projected on the wavelength conversion unit and a center of a projection image on the incident aperture of the rod integrator on which the first color light is projected.

The subject matter of claim 11 that was found to be allowable is wherein further comprising a condensing element disposed on an optical path between the optical element and the wavelength conversion unit and configured to condense the first color light reflected by the optical element and collimate the second color light emitted from the wavelength conversion unit, wherein a plane including a first straight line and a 

The subject matter of claim 12 that was found to be allowable is wherein 1 is smaller than 2. where 1 is an incident angle of a light ray of the first color light incident on the incident aperture of the rod integrator at a largest angle and 2 is an incident angle of a light ray of the second color light incident on the incident aperture of the rod integrator at a largest angle.

The subject matter of claim 13 that was found to be allowable is wherein 1 is equal to 2. where 1 is an incident angle of a light ray of the first color light incident on the incident aperture of the rod integrator at a largest angle and 2 is an incident angle of a light ray of the second color light incident on the incident aperture of the rod integrator at a largest angle.

glass is larger than 1 and 2, where 1 is an incident angle of a light ray of the first color light incident on the incident aperture of the rod integrator at a largest angle, 2 is an incident angle of a light ray of the second color light incident on the incident aperture of the rod integrator at a largest angle, and glass is a total reflection condition of the glass rod integrator.

The subject matter of claim 18 that was found to be allowable is wherein the excitation light source includes: a plurality of laser diodes arranged in rows and columns; and a light source unit including a plurality of coupling lenses on an exit plane side of the laser diodes, and wherein an arrangement interval of the laser diodes satisfies a relation of 1 < p/Ltan < 4 where  is a larger one of a divergence angle in a row direction and a divergence angle in a column direction of the first color light emitted from the laser diodes, p is a pitch of adjacent ones of the laser diodes, and L is a distance from a light-emitting point of each of the laser diodes to a corresponding one of the coupling lenses.

The subject matter of claim 19 that was found to be allowable wherein further comprising a large- diameter lens and a collimating element on an optical path between the excitation light source and the optical element, the large-diameter lens having a positive power in a direction of travel of the first color light, the collimating element having a negative power in the direction of travel of the first color light, wherein the first color light emitted from the excitation light source is condensed by the large-diameter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	23 February 2022

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882